Citation Nr: 0124793	
Decision Date: 10/17/01    Archive Date: 10/23/01	

DOCKET NO.  00-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic respiratory disorder, claimed as the residual of 
exposure to asbestos.  

2.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as the residual of exposure to 
cold and/or smoking.  

3.  Entitlement to service connection for a chronic heart 
disorder, claimed as the residual of exposure to cold.  

4.  Entitlement to service connection for a cold injury of 
the feet.  


REPRESENTATION

Appellant represented by:	G. Morton, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1999.  At that time, the Board 
granted service connection for arthritis, and, in so doing, 
determined that the veteran's arthritis had been incurred as 
a result of exposure to cold and other injuries during active 
wartime service.  That same decision remanded the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  

In a rating decision of January 2000, the Department of 
Veterans Affairs (VA) Regional Office (RO) effectuated the 
Board's July 1999 decision:  The RO granted service 
connection for arthritis due to cold injury of both knees, 
both hands, both shoulders, and the lumbar and cervical 
spine.  The RO further granted a 50 percent evaluation for 
service-connected post-traumatic stress disorder, as well as 
a total disability rating for compensation purposes based on 
individual unemployability, and Dependents Educational 
Assistance under 38 U.S.C. Chapter 35.  In correspondence of 
mid-March 2000, the veteran's attorney voiced his 
disagreement not with the various ratings awarded for the 
veteran's service-connected disabilities, but rather with the 
effective dates assigned for those awards of benefits.  Such 
matter is further discussed in the remand portion of this 
decision.

Finally, in a decision of September 1989, the Board denied 
entitlement to service connection for lung disease, claimed 
as the result of exposure to asbestos in service.  Since the 
time of that decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO denied 
entitlement to the benefits in question, and the current 
appeal ensued.  


REMAND

The veteran in this case seeks service connection for a 
chronic heart disorder, a chronic respiratory disorder, and 
for residuals of cold injury to the feet.  In pertinent part, 
it is contended that the veteran currently suffers from 
chronic heart and respiratory ailments, as well as various 
foot disabilities, all of which are the result of exposure to 
intense cold in the Republic of Korea.  As to his current 
respiratory disorder, the veteran additionally argues that he 
suffers from the cumulative effect of in-service exposure to 
cold and asbestos, as well as cigarette smoking.  

A review of the file discloses that service medical records 
are negative for history, complaints, or abnormal findings 
indicative of the presence of chronic heart or lung 
disorders, or of any chronic injury to the veteran's feet.  
On occasion in service, the veteran received treatment for 
"sore feet".  At the time of the veteran's service 
separation examination in July 1953, his heart, lungs, and 
feet were within normal limits, and no pertinent diagnoses 
were noted.  

Further review of the record discloses that, following the 
veteran's discharge from service, he, by his own account, 
worked for a considerable period of time in the construction 
and automobile industries, where he experienced rather 
extensive exposure to asbestos.  Additional evidence is to 
the effect that the veteran has in the past received 
diagnoses of emphysema and chronic obstructive pulmonary 
disease, though, at present, neither has been directly 
attributed to cold or asbestos exposure in service.  The 
veteran has stated that, while in service, during the years 
of 1952 and 1953, he worked as a boiler tender at Fort Bragg 
in North Carolina, during the course of which he was exposed 
to asbestos.  At present, however, such in-service exposure 
has not been documented by service administrative or medical 
records.  

In an attempt to clarify the nature and etiology of the 
veteran's claimed heart, respiratory, and foot disorders, the 
RO scheduled the veteran for various VA specialist 
examinations.  Those examinations were completed during the 
period from October 2000 to January 2001.  Following a VA 
general medical examination in October 2000, the veteran was 
found to be suffering from chronic obstructive pulmonary 
disease, as well as bilateral foot problems.  However, no 
opinion was offered as to the relationship between those 
disabilities and the veteran's active service.  

A VA foot examination conducted in October 2000 was likewise 
inconclusive, noting the presence of degenerative arthritis 
and possible forefoot breakdown secondary to posterior tibial 
tendonopathy, but without any delineated connection between 
such pathology and the veteran's active service.  

In a statement of December 2000, the same VA physician who 
had conducted the veteran's October 2000 foot examination 
wrote that it was his "best medical opinion" that the 
veteran had posterior tibial tendonopathy as previously 
diagnosed, as well as degenerative arthrosis of the first 
metatarsophalangeal joint on the right.  The physician 
further commented that he did not see any evidence of 
"severe" changes which would be consistent with "severe" 
frostbite.  However, no opinion was offered as to whether the 
veteran exhibited less "severe" changes consistent with a 
lesser degree of frostbite.  

The Board notes that, during the course of a VA cold injury 
protocol examination in late December 2000, there was noted a 
"ruddy discoloration" of the veteran's feet, as well as an 
"irregular" heartbeat on exertion, though only by the 
veteran's report.  Further noted was the presence of dyspnea, 
the etiology of which was uncertain, with a recommendation 
that consideration be given to the veteran's "cigarette 
smoking history."  

In an addendum to the aforementioned VA cold injury protocol 
examination dated in January 2001, the examiner commented 
that he was unable to agree with a previously-offered opinion 
that "internal organ damage" was the result of exposure to 
extreme cold, unless such exposure was "very significant" 
and "prolonged."  However, the veteran was felt to be 
suffering from a severe obstructive ventilatory defect, as 
well as some mild abnormality of (cardiac) "relaxation."  

Based on the aforementioned, the Board is of the opinion that 
further development of the evidence is required prior to a 
final adjudication of the veteran's claims of entitlement to 
service connection for chronic heart and respiratory 
disorders, and residuals of cold injury to the feet.  

Moreover, in addition to those issues, the veteran seeks 
earlier effective dates for the various benefits awarded by 
the aforementioned rating decision of January 2000.  As noted 
above, in correspondence of March 2000, the veteran's 
attorney voiced his disagreement with the effective dates 
assigned for those respective awards of benefits.  However, 
the RO has yet to issue a statement of the case on those 
issues.  This must be accomplished prior to a final 
adjudication of the veteran's claims for earlier effective 
dates.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  Any additional service administrative 
or medical records which are not 
currently a part of the veteran's claims 
folder should be obtained, and associated 
with the file.  The RO should 
specifically attempt to obtain any and 
all records documenting the veteran's 
alleged exposure to asbestos at Fort 
Bragg during his work there as a boiler 
tender in 1952-1953.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2001, should 
likewise be obtained and included in the 
veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

3.  The RO should then make an 
adjudicatory determination as to whether 
the veteran had exposure to asbestos 
during his period of active military 
service, and should advise the VA 
respiratory specialist referred to below 
of the results of that determination.  

4.  The veteran should then be afforded a 
VA cardiac examination in order to 
determine the nature and etiology of his 
claimed heart disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
cardiologist should furnish an opinion in 
answer to the following questions:  
(a) Does the veteran currently suffer 
from a chronic cardiac (heart) disorder 
of any kind?  (b) If so, is it as least 
as likely as not that the veteran's heart 
disorder developed during his active 
military service?  (c) Is it as least as 
likely as not that the veteran's heart 
disorder developed during the first year 
following his discharge from service in 
1953?  (d) Is it as least as likely as 
not that the veteran's heart disorder is 
otherwise related to his active military 
service, including as the residual of 
exposure to extreme cold in the Republic 
of Korea?  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination and the rationale for all 
opinions provided should be stated.  

5.  The veteran should then be afforded 
an additional VA respiratory examination 
in order to more accurately determine the 
nature and etiology of his current 
respiratory pathology.  Once again, all 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examining respiratory specialist should 
furnish an opinion in answer to the 
following questions:  (a) Is it as least 
as likely as not that the veteran's 
current respiratory pathology developed 
during his active military service?  
(b) Is it as least as likely as not that 
the veteran's current respiratory 
pathology is otherwise related to his 
active military service, including as the 
residual of exposure to cigarette smoking 
and/or extreme cold during his service in 
the Republic of Korea?  Depending on the 
RO's determination as to whether the 
veteran was exposed to asbestos during 
service, the physician's response to this 
question should encompass such substance 
exposure, if any, described above.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  

6.  The veteran should then be afforded 
an additional VA cold injury protocol 
examination, preferably to be conducted 
by a physician with some expertise in the 
field of cold injuries.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
specialist should furnish an opinion in 
answer to the following questions:  (a) 
Is it as least as likely as not that the 
veteran's foot disability or disabilities 
developed during his active military 
service?  (b) Is it as least as likely as 
not that the veteran's foot injury or 
injuries are otherwise related to his 
active military service, including as the 
result of exposure to extreme cold in the 
Republic of Korea?  The claims folder and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  

7.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the VCAA and implementing 
regulations, is completed.

8.  The RO should then re-adjudicate the 
veteran's claims for service connection 
for chronic heart and respiratory 
disorders, and the residuals of cold 
injury to the feet, specifically taking 
into consideration the veteran's argument 
that his current disabilities are in some 
way the result of exposure to extreme 
cold, or, in the case of his claimed 
respiratory disorder, cold, cigarette 
smoking, and asbestos.  Should the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

9.  Finally, the RO should issue a 
statement of the case on the issues of 
entitlement to earlier effective dates 
for the award of a 10 percent evaluation 
for arthritis due to cold injury of the 
right knee; the award of a 10 percent 
evaluation for arthritis due to cold 
injury of the left knee; the award of a 
20 percent evaluation for arthritis due 
to cold injury of the right hand; the 
award of a 20 percent evaluation for 
arthritis due to cold injury of the left 
hand; the award of a 10 percent 
evaluation for arthritis due to cold 
injury of the right shoulder; the award 
of a 10 percent evaluation for arthritis 
due to cold injury of the left shoulder; 
the award of a 10 percent evaluation for 
arthritis due to cold injury of the 
lumbar spine; the award of a 10 percent 
evaluation for arthritis due to cold 
injury of the cervical spine; the award 
of a 50 percent evaluation for post-
traumatic stress disorder; the award of a 
total disability rating for compensation 
purposes based on individual 
unemployability; and, for an award of 
Dependents Educational Assistance under 
38 U.S.C. Chapter 35.  Accompanying that 
statement of the case should be notice to 
the veteran of his appellate rights, and 
of the need to timely file a substantive 
appeal.  If the veteran and/or his 
attorney timely appeal this statement of 
the case, these issues should be 
certified to the Board for consideration.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required on the part of the veteran or his representative 
until further notice is received.  

The purpose of this remand is to comply with a precedent 
decision of the Court of Appeals for Veterans' Claims (Court) 
and to comply with recently-enacted legislation.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).  

